NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0296n.06
                             Filed: May 28, 2008

                                    NOS. 06-4523 & 07-3523

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )       ON APPEAL FROM THE UNITED
                                                      )       STATES DISTRICT COURT FOR
v.                                                    )       THE SOUTHERN DISTRICT OF
                                                      )       OHIO
AMADOR BRAMBILA GONZALES and                          )
SILVESTRE BRAMBILA,                                   )
                                                      )
       Defendants-Appellants.                         )



       Before: KENNEDY and MARTIN, Circuit Judges; and HOOD, Senior District Judge.*

       PER CURIAM. Defendants-Appellants Amador Brambila Gonzales and Silvestre Brambila

(“Defendants”) appeal their sentences as unreasonable. Both further challenge the trial judge’s

attempt to stay their periods of supervised release unless and until they re-enter this country after

deportation.

       Having had the benefit of briefing and having heard oral argument, we find that the sentences

imposed were reasonable. In imposing periods of imprisonment on Defendants, the trial judge

considered the advisory Guideline range and the factors set forth in 18 U.S.C. § 3553(a). We

therefore affirm their sentences of imprisonment.

       However, applying this Court’s direction in United States v. Ossa-Gallegos, 491 F.3d 537


        *The Honorable Joseph M. Hood, Senior United States District Judge for the Eastern
District of Kentucky, sitting by designation.
(6th Cir. 2007), we conclude that the trial judge erred in staying both Defendants’ periods of

supervised unless and until they re-enter this country. We therefore vacate this aspect of each

Defendants’ sentence.

       Accordingly, we AFFIRM IN PART and VACATE AND REMAND IN PART for the

limited purpose of setting lawful conditions of each Defendants’ period of supervised release.




                                                2